Citation Nr: 0604596	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for right foot multiple 
fractures with hammertoes, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied an increased rating for right foot 
multiple fractures with hammertoes, currently evaluated as 30 
percent disabling.  The veteran testified at a May 2000 RO 
hearing.  In February 2005, the RO continued its previous 
denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the file shows that the veteran was never 
furnished with a VA letter outlining the applicable duty to 
notify and duty to assist provisions of the VCAA, concerning 
his increased rating claim for right foot multiple fractures 
with hammertoes, currently evaluated as 30 percent disabling.  

Additionally, on VA examination in October 2004, the examiner 
noted that there were no records to include VA medical 
records available for review at the time of the examination.  
The veteran's representative contends that the examination is 
inadequate as the examiner did not have medical records of 
prior medical treatment on which to evaluate veteran's 
current disability.  The veteran requests a remand for the VA 
to meet the duty to assist in this instance.

Accordingly, a remand is in order.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
increased rating claim for right foot 
multiple fractures with hammertoes, 
currently evaluated as 30 percent 
disabling, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act 
of 2003, 38 U.S.C. §§ 5109B, 7112.  A 
record of his notification must be 
incorporated into the claims file.  

2.  After completion of #1, the AMC/RO 
should return the case to the examiner, 
if available who performed the October 
2004 examination and request that the 
examiner review the veteran's claims 
filed along with all available medical 
records.  This examiner should then 
issue an addendum to the October 2004 
examination.  If the October 2004 
examiner is not available, the veteran 
should be afforded another VA 
examination to determine the nature and 
severity of his right foot multiple 
fractures with hammertoes.  The entire 
claims file and this remand should be 
made available to the examiner for 
review and the examiner should state 
that claim file with medical records 
were reviewed.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


